

Exhibit 10.17
FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This First Amendment (the “Amendment”) to the Amended and Restated Employment
Agreement effective December 29, 2017 (the “Employment Agreement”)(the
“Agreement”) by and between Everi Payments Inc., a Delaware corporation (the
“Company”) and wholly owned subsidiary of Everi Holdings Inc., a Delaware
corporation (“Everi Holdings”), and Harper H. Ko (the “Executive”) is made as of
April 1, 2020 (the “Effective Date”).
R E C I T A L S
A.The Company desires to amend the Agreement on the terms and conditions set
forth in this Amendment and Executive is willing to continue employment on the
terms and conditions set forth in this Amendment.


B.The Company and Executive (together, the “Parties”) wish to enter into the
Amendment.


AMENDMENT


NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, the Parties agree as follows:


1. Definitions and Interpretation. Except as otherwise provided herein,
capitalized terms used in this Amendment shall have the definitions set forth in
the Agreement amended hereby.


2.Terms of the Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.


3.Conflicting Terms. In the event of any inconsistency or conflict between the
Agreement and this Amendment, or the applicable form of agreement of any Equity
Awards, including the Restricted Stock Agreement, and this Amendment, the terms
and conditions of this Amendment shall govern and control.
4.Entire Agreement. This Amendment and the Agreement constitute the entire and
exclusive agreement between the Parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to the subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in one or more counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument.


5.Amendments.


a.Section 2.5: The phrase “in a quantity and” is hereby deleted and the phrase
“and Chief Operating Officer” hereby is inserted in their entirety into the
first sentence of Section 2.5, such that the amended sentence reads as follows:
“Executive will be eligible to receive restricted stock, restricted stock units,
performance awards, stock options or other equity awards with a frequency
substantially similar to those regularly awarded to other members of the
Company’s senior executive management, other than the Chief
Page 1 of 2



--------------------------------------------------------------------------------



Executive Officer and or Chief Operating Officer, (each, an “Equity Award”)
under the applicable equity incentive plan of Everi Holdings as then in effect
(the “Plan”), as determined by the Compensation Committee.”
  
IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.
 
 

EVERI PAYMENTS INC. EXECUTIVE   By:/s/ Michael D. Rumbolz /s/ Harper H.
Ko Michael D. Rumbolz Harper H. Ko Chief Executive Officer  

 


Page 2 of 2

